 Case 5:20-cv-02106-JGB-SP Document 14 Filed 01/06/21 Page 1 of 3 Page ID #:51




 1   Michael S. Agruss (SBN: 259567)
     AGRUSS LAW FIRM, LLC
 2   4809 N. Ravenswood Ave., Suite 419
     Chicago, IL 60640
 3   Tel: 312-224-4695
     Fax: 312-253-4451
 4   michael@agrusslawfirm.com
     Attorney for Plaintiff,
 5
     MARK HUNTINGTON

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                               EASTERN DIVISION
12   MARK HUNTINGTON,                  )
13                                     ) Case No.: 5:20-cv-02106-JGB-SP
                 Plaintiff,            )
14
           v.                          )
15                                     )
     SWIFTFUNDS FINANCIAL              )
16
     SERVICES, LLC; SWIFT BPO          )
17   PARTNERS, LLC; MARIE PETREE; )
18
     and FITNESS ALLIANCE, INC., d/b/a )
     EOS Fitness,                      )
19                                     )
20               Defendants.           )
                                       )
21

22                        NOTICE OF VOLUNTARY DISMISSAL
23
           Plaintiff, MARK HUNTINGTON, (“Plaintiff”), through his attorney, Michael S.
24

25
     Agruss, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily

26   dismisses this case, with prejudice, against all Defendants.
27

28


                                                 1
 Case 5:20-cv-02106-JGB-SP Document 14 Filed 01/06/21 Page 2 of 3 Page ID #:52




 1
                                          Respectfully submitted,
 2     DATED: January 6, 2021             AGRUSS LAW FIRM, LLC
 3

 4
                                       By /s/ Michael S. Agruss                .
 5                                         Michael S. Agruss
                                           Attorney for Plaintiff,
 6
                                           MARK HUNTINGTON
 7

 8

 9

10

11

12

13

14
                              CERTIFICATE OF SERVICE
15

16            I certify that on January 6, 2021, a true and correct copy of the foregoing
17
     document was electronically filed with the Court’s CM/ECF system to be sent via the
18
                    electronic notification system to all counsel of record.
19

20
                             By: /s/ Michael S. Agruss
21                                   Michael S. Agruss
22

23

24

25

26

27

28


                                               2
 Case 5:20-cv-02106-JGB-SP Document 14 Filed 01/06/21 Page 3 of 3 Page ID #:53




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
